                                           IN THE UNITED STATES DISTRICT COURT
                                          FOR THE WESTERN DISTRICT OF MISSOURI
                                                     CENTRAL DIVISION

    NORMAN BROWN, et al.,                                       )
                                                                )
                               Plaintiffs,                      )
                                                                )
                v.                                              )   No. 2:17-cv-04082-NKL
                                                                )
    ANNE L. PRECYTHE, et al.,                                   )
                                                                )
                               Defendants.                      )

                                                               ORDER

              Plaintiffs Norman Brown, Ralph McElroy, Sidney Roberts, and Theron Roland (together,

“Plaintiffs”) are serving Missouri prison sentences for homicide offenses committed when they

were less than 18 years of age. Each originally received a mandatory sentence of life without the

possibility of parole. However, the United States Supreme Court recently held that a mandatory

sentence of life without parole for a person who was under the age of 18 when he committed the

offense violates the Eighth Amendment prohibition on cruel and unusual punishment.1 After the

Supreme Court clarified that this holding applies retroactively, the Missouri legislature enacted a

law permitting those who had received JLWOP sentences to petition for parole after serving 25

years in prison. Each of the plaintiffs subsequently petitioned for, but was denied, parole.

              Plaintiffs claim that Missouri’s parole policies and practices violate their rights to be free

from cruel and unusual punishment and their rights to due process under the Constitutions of both

the United States and Missouri, and that Defendants fail to satisfy the requirements of Missouri



                                                            
1
  The Court hereafter uses the term “JLWOP” to refer to a mandatory sentence of life without
parole imposed on an individual who was under 18 years of age at the time of the commission of
the underlying offense.
Revised Statutes Sections 558.047.5 and 565.033.2. On behalf of a class of similarly situated

individuals (“Class Members”), they sue the Director of the Missouri Department of Corrections

(“MDOC”) and members of the Missouri Board of Probation and Parole (the “Board”), seeking

declaratory and injunctive relief.

       Both the defendants and Plaintiffs seek summary judgment with respect to all of the claims

in this action. For the reasons discussed below, the parties’ summary judgment motions are

granted in part and denied in part.


       I.      The Uncontested Facts

               a. The Plaintiffs

       Each of the plaintiffs was convicted of first-degree murder for an offense committed when

he was under the age of 18, and each was sentenced to life without parole. Doc. 143, p. 1. Each

recently had a parole hearing under SB 590 and was denied parole, but scheduled for another

hearing in the future. Doc. 147, pp. 78, 80, 83, 85-86.


                        i. Norman Brown

       Plaintiff Norman Brown is, by Defendant’s own standards, a model inmate. Doc. 147, p.

75. Although he accumulated multiple conduct violations in his youth, in recent years, the

violations tapered off and then ceased.      Id.       Brown has improved his conduct and taken

responsibility for his actions. Id.



                           . Doc. 138-20, p. 3.

                                Id., p. 9.

                                             Id.

                             . Id., p. 4.

                                                   2
                                                                       . Id.

              In advance of his parole hearing,2 Brown’s attorneys submitted, inter alia, a report of a

forensic psychological evaluation conducted by Brooke Kraushaar, Psy.D. Doc. 147, p. 76. Dr.

Kraushaar concluded that Brown’s involvement in the underlying offense “was the product of a

vulnerable adolescent being manipulated by a powerful adult rather than the product of bad

character.” Id., p. 77. Dr. Kraushaar further concluded that Mr. Brown has “long since outgrown

the antisocial behavior of his youth,” that his “psychological risk factors for future violence and

criminality are low,” and that “he has developed a skill set that would allow him to be a viable and

productive member of society should he be granted parole.” Id.



                                      Doc. 138-20, p. 11.

                                                                     he was only 15 years old at the time of

the underlying offense,

                                                                   . Id. (



                                                                               ). The prehearing report



                                                                      ” Doc. 147, p. 76.



                                                                                            Doc. 138-20, p.

                                                            
2
  Defendants argue that Brown is not yet eligible for parole because he is serving consecutive
sentences. Plaintiffs dispute the legal conclusion. Regardless of whether Brown is currently
eligible for parole, there is no dispute that he is a member of the class, and that he was given a
parole hearing under SB 590. Defendants have not suggested that evidence concerning his
experiences is not relevant.

                                                               3
11.

       Brown’s parole hearing took place on May 24, 2017 before a panel consisting of

                           ,                                , and

                                      . Doc. 147, p. 31.

       The Board Action Sheet




       . Doc. 138-35.

       The sole basis for Brown’s parole denial was the circumstances of the underlying offense

(although the Board also stated that it does not consider him statutorily eligible for parole until

2025 because of his three consecutive sentences of 15, 15, and 30 years). Doc. 147, p. 78.


                        ii. Ralph McElroy

       A letter that Plaintiff Ralph McElroy’s pro bono counsel submitted on his behalf in support

of his parole petition noted that “[h]is childhood was




                                                                              ” Doc. 138-51, at 3-

4; Doc. 147, p. 79. The materials submitted to the Board include




                                                              Doc. 138-51, at 13-22. McElroy’s

conduct violations, some of which were serious, ceased in 2012—around the time, Defendants


                                                4
point out, when his chances of parole consideration improved because of various court decisions.

Doc. 147, p. 79. (The Supreme Court decided Miller in 2012.) The prehearing report states



                            Doc. 138-21, p. 8.

                                                   he was 17 years of age when the offense for which

he was convicted took place. Id., p. 2.

                                          Id., p. 3.

                                                                                       Id., p. 6.

       McElroy has always denied committing the offense;



                   Id., p. 8. The prehearing report recommended that



Id.

       McElroy’s parole hearing took place on December 13, 2016 before a panel consisting of

                                   ,                                     , and

                                                                       . Doc. 147, p. 31.



                                                                  Id., p. 79.

       McElroy was denied release based in part upon the circumstances surrounding the

underlying offense and given a five-year setback. Doc. 147, p. 80.


                     iii. Sidney Roberts

       Plaintiff Sidney Roberts’ attorney submitted a Forensic Psychological Evaluation by Dr.

Kraushaar to the Board. Doc. 138-17; Doc. 147, pp. 80-81.


                                                       5
                                                                                    Id., p. 2.

                                                                                                 Id.,

p. 3.                                                         Id.

                                                                                                 Id.



                Id.                                                           Id.



                      Id.

                               Id.

          Id.

                                                                                        Id., p. 11.



                                                                                           , (Doc.

138-22, p. 3, the prehearing report

                            Doc. 147, pp. 26-27. The prehearing report also

                                                      Doc. 147, pp. 24-25 (stating that the report

contains information about childhood and community in the “social/family history” section); see

Doc. 138-16, pp. 10-11



                                 . The prehearing report notes that




                                               6
Doc. 138-16, p. 11. The prehearing report notes that



              Id., p. 3.

                                              Roberts was 17 years old

                           when he committed the offense at issue. Id., pp. 2, 3.

         The prehearing report summarizes

                      Id., p. 9. The prehearing report also



                                                          Doc. 138-16, p. 12. The prehearing report

states that

                                                                                                 Id.

         Dr. Kraushaar opined that Roberts’s personality assessment showed that “he has no current

problems with impulsivity, aggression, or behavioral disconstraint . . . .” Doc. 147, pp. 80-81. Dr.

Kraushaar also noted that Roberts’ conduct violations had declined throughout his incarceration,

indicating that he had no problems with aggression for the past 15 years. Id., p. 81. Dr. Kraushaar

noted:

         This is the typical trajectory for most people who commit a violent crime at a young
         age; aggressive behavior peaks in adolescence and early adulthood, and then
         declines with age and maturity. Therefore, at the age of 45, the likelihood that Mr.
         Roberts will continue to abstain from violent behavior is greater than the likelihood
         that he will commit another violent offense.
Id.

         Roberts’ parole hearing took place on March 9, 2017 before a panel consisting of

                            ,                                 , and

                                          . Id., pp. 31-32.

                                                    7
                                                                           Doc. 147, pp. 82-83.




                                                                                          Doc. 138-

37, at 4; Doc. 147, pp. 82-83.                        , who ran Roberts’ hearing, could not recall if

he had reviewed Dr. Kraushaar’s report. Id., pp. 81-82.



                                                             Id., p. 82.

       Roberts’ institutional parole officer had told him that parole could not be denied based

solely on the seriousness of the offense. Id., p. 83. Nonetheless, Roberts’ notice of denial cited

the circumstances of the underlying offense alone as the basis for his parole denial. Id. The parole

officer could not articulate what that explanation meant. Id., p. 86.


                      iv. Theron Roland

       Plaintiff Theron Roland’s                                    overall adjustment as “good” and

           he has not had a conduct violation in at least 15 years. Id., pp. 83-84.

Roland has resided in honor dorm for thirteen years, and that file materials indicate that he worked

in factory or warehouse areas for at least 15 years. Id., p. 84.



                       . Doc. 138-19, p. 4.



                              Id.




                                                  8
who appeared by videoconference. Doc. 147, p. 32.




                                                                                                    Doc. 138-

38, p. 1. Although                                                  mentions a “rough start” in prison,



                  (id., at 4 and 2),

                                                                                             Doc. 138-38; see

also Doc. 147, p. 85.

              The reason for Roland’s parole denial is listed as the circumstances of the present office.

Doc. 147, pp. 85-86.


                             b. The Class

              Just four of the Class Members who have had parole hearings to date were provided release

dates—but those dates are, on average, three-and-a-half years in the future. Id., p. 54.3 The

majority of class members who have had an SB 590 hearing—nearly 85%, even after excluding

those who Defendants state were not yet eligible for parole consideration—did not receive a release

date. Id., pp. 52, 54.

              Each Plaintiff’s parole denial notice indicated that parole was denied at least partly because

of the circumstances of the underlying offense. Id., pp. 78, 80, 83, 85-86.4

                                                            
3
    These dates do not guarantee release. The dates may be moved or taken away. Id.
4
 Defendants deny that the reason given in the parole denial notices is the only reason for the denial.
Id.

                                                               10
                             Doc. 138-4, at 43 (Tr. 198:1- 199:22); see also Doc. 138-3, at 30 (Tr.

83:6-84:12) (



                                             ).

        The majority of Miller-impacted individuals who have been denied parole under the new

process have received five-year setbacks—the maximum setback permitted under Board policy.

Doc. 147, p. 53. The Board did not provide any explanation for the lengthy setback. Id.

        The Board’s decisions are communicated to inmates on a two-page notice—“a barebones,

boilerplate form” that is used to notify inmates of all types of events related to parole

considerations. Doc. 147, p. 93. Defendants admit that this form does not provide adequate

explanation for the Board’s decision. Id., p. 94. The notice also does not provide any guidance to

the inmate regarding steps they should to take to become better suited for parole. Id. Inmates are

expected to get further information regarding their parole decisions from their institutional parole

officers, but the officers’ ability to explain the Board’s decisions is necessarily limited because the

officers are not present during the parole hearings and may not know the reasons for the Board’s

decisions. Id., pp. 94-95.

        The Board’s decision on parole for an inmate serving a JLWOP sentence is not subject to

appeal. Id., pp. 61-62.


        II.     Procedural History

        Plaintiffs assert five claims. Doc. 65, ¶¶ 176-188. In Counts I and III, Plaintiffs allege that

“Defendants’ current policies, procedures, and customs with respect to the parole review process

for Plaintiffs and the putative class fail to provide a realistic and meaningful opportunity for release


                                                  11
upon demonstrated rehabilitation,” and that “[t]hese policies, procedures, and customs lack

legitimate penological justification, are arbitrary and capricious, and constitute cruel and unusual

punishment,” in violation of the Eighth Amendment to the U.S. Constitution (as incorporated to

the states by the Fourteenth Amendment) and Article I, Section 21 of the Missouri Constitution.

Doc. 65, ¶¶ 177 and 181. In Counts II and IV, Plaintiffs allege that Defendants’ “ongoing failure

to provide Plaintiffs and the putative class with (1) a meaningful opportunity for release upon

demonstrating their growth, maturity, and rehabilitation, (2) the right to review and rebut evidence

presented against them at parole hearings, and (3) sufficient notice and explanation of the basis for

parole determinations,” violates their rights to due process under the Fourteenth Amendment to

the U.S. Constitution and Article I, Section 10 of the Missouri Constitution. Doc. 65, ¶¶ 179 and

183. Finally, in Count V, Plaintiffs seek a declaration regarding whether “Defendants’ policies,

practices, and customs with respect to the parole review process for Plaintiffs and the putative class

satisfy the requirements of” Sections 558.047.5 and 565.033.2 of the Missouri Revised Statutes.

Doc. 65, ¶ 185. Specifically, Plaintiffs alleged upon information and belief that Defendants were

not giving adequate consideration to the following factors identified in those statutes: Plaintiffs’

rehabilitative efforts, Plaintiffs’ growth and maturity since the date of the underlying offense(s),

Plaintiffs’ age, maturity, intellectual capacity, and mental and emotional health and development

at the time of the offense, and whether Plaintiffs remain the same risk to society as at the time of

initial sentencing. Id., ¶ 187. The five claims are based on the same alleged conduct.

       Plaintiffs and Defendants both argue that they are entitled to summary judgment as to all

of the claims brought by Plaintiffs.


       III.    Standard

       Summary judgment is warranted where a movant shows that there is no genuine dispute as


                                                 12
to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       To succeed on their § 1983 claims, Plaintiffs must prove: (1) that Defendants deprived

them of a right secured by the United States Constitution, and (2) that Defendants acted under

color of state law. Gonzales-Perez v. Harper, 241 F.3d 633, 637 (8th Cir. 2001). There is no

dispute that Defendants at all relevant times acted under color of state law.

       Because Missouri interprets its corresponding constitutional provisions similarly,

analysis of Plaintiffs’ claims under the Missouri Constitution is the same as under the United

States Constitution. See Jamison v. State Dep’t of Social Services, Div. of Family Services, 218

S.W.3d 399, 405 n.7 (Mo. 2007) (noting that “Missouri’s due process clause parallels its federal

counterpart”); Burnett v. State, 311 S.W.3d 810, 814 n.3 (Mo. App. 2009) (noting that Missouri

courts “apply the same standard in determining whether a punishment violates the United

States Constitution or Missouri Constitution” because both provide the “same protection against

cruel and unusual punishment”).


       IV.     Analysis

               a. Parole for Those Serving JLWOP Sentences

       The ordinary adult inmate’s interest in parole is not constitutionally protected. See

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 11 (1979) (“That the

state holds out the possibility of parole provides no more than a mere hope that the benefit

will be obtained. To that extent the general interest asserted here . . . is not protected by due

process.”) (citations omitted).

       However, in a series of cases over the last decade, the United States Supreme Court

has held that those who were children at the time of the crimes for which they were convicted


                                               13
may be subject to certain additional protections. First, in Graham v. Florida, 560 U.S. 48

(2010), the Supreme Court held that sentencing juvenile, non-homicide offenders to life without

the possibility of parole violates the Eighth Amendment. Subsequently, in Miller v. Alabama, 567

U.S. 460 (2012), the Supreme Court held that mandatory life without parole for juvenile homicide

offenders, too, violates the Eighth Amendment. Finally, in Montgomery v. Louisiana, 136 S. Ct.

718 (2016), the Supreme Court clarified that Miller’s holding constitutes substantive law that must

be applied retroactively to offenders already facing mandatory sentences of life in prison.

       The rationale for treating juvenile offenders differently from adult offenders is that

“children are different . . . .” Miller, 567 U.S. at 481. “[D]evelopments in psychology and brain

science continue to show fundamental differences between juvenile and adult minds.” Graham,

560 U.S. at 68. As Miller explained,

       First, children have a lack of maturity and an underdeveloped sense of
       responsibility, leading to recklessness, impulsivity, and heedless risk-taking.
       Second, children are more vulnerable to negative influences and outside pressures,
       including from their family and peers; they have limited control over their own
       environment and lack the ability to extricate themselves from horrific, crime-
       producing settings. And third, a child’s character is not as well formed as an
       adult’s; his traits are less fixed and his actions less likely to be evidence of
       irretrievable depravity.
Miller, 567 U.S. at 471 (quotation marks and citations omitted). Youth “is a time of immaturity,

irresponsibility, impetuousness, and recklessness.” Id. at 476 (quotation marks and citation

omitted). It is “a condition of life when a person may be most susceptible to influence and to

psychological damage.” Id. (quotation marks and citation omitted).

       “Parts of the brain involved in behavior control continue to mature through late

adolescence.” Graham, 560 U.S. at 68. Studies have shown that “only a relatively small

proportion of adolescents who engage in illegal activity develop entrenched patterns of problem

behavior.” Miller, 567 U.S. at 471 (quotation marks and citation omitted). Thus, the actions of a


                                                14
juvenile “are less likely to be evidence of irretrievably depraved character than are the actions of

adults.” Graham, 560 U.S. at 68 (quotation marks and citation omitted).

       Because “a greater possibility exists that a minor’s character deficiencies will be

reformed,” it “would be misguided” to treat a juvenile offender in the same fashion as an adult.

Id. (quotation marks and citation omitted). A mandatory sentence of life without parole takes no

account of the fact that the “signature qualities” of youth described above “are all transient.”

Miller, 567 U.S. at 476 (quotation marks and citation omitted). As Miller explains,

       Mandatory life without parole for a juvenile precludes consideration of his
       chronological age and its hallmark features—among them, immaturity,
       impetuosity, and failure to appreciate risks and consequences. It prevents taking
       into account the family and home environment that surrounds him—and from
       which he cannot usually extricate himself—no matter how brutal or dysfunctional.
       . . . It ignores that he might have been charged and convicted of a lesser offense if
       not for incompetencies associated with youth—for example, his inability to deal
       with police officers or prosecutors (including on a plea agreement) or his incapacity
       to assist his own attorneys.
Id. at 477-78. The sentence of life without parole for a juvenile “disregards the possibility of

rehabilitation even when the circumstances most suggest it.” Id. at 478.

       Although the rule enunciated in Miller applies retroactively, it “does not require States to

relitigate sentences, let alone convictions, in every case where a juvenile offender received

mandatory life without parole.” Montgomery, 136 S. Ct at 736. Instead a state could “remedy a

Miller violation by permitting juvenile homicide offenders to be considered for parole, rather than

by resentencing them.” Id.

       In light of Montgomery, on May 12, 2016, the Missouri legislature passed Senate Bill 590,

98th General Assembly (“SB 590”). Doc. 147, pp. 5-6. In relevant part, SB 590 provides that any

person sentenced as a juvenile to life without parole prior to August 28, 2016, “may submit to the

parole board a petition for a review of his or her sentence, regardless of whether the case is final

for purposes of appeal, after serving twenty-five years of incarceration on the sentence of life

                                                15
without parole.” Mo. Rev. Stat. § 558.047.1.1; Doc. 147, p. 6. The statute requires the Board to

hold a hearing to determine “if the defendant shall be granted parole.” Mo. Rev. Stat. § 558.047.4.

The statute further directs the Board to consider five enumerated factors at the hearing and also

incorporates by reference ten additional factors that the Board must consider. Mo. Rev. Stat. §

558.047.5; Mo. Rev. Stat. § 565.033; Doc. 147, pp. 6-8.


               b. Whether Graham, Miller, or Montgomery Require
                  Anything More than an Ordinary Parole Hearing

       Defendants first rehash the argument—which the Court rejected at the motion to dismiss

stage—that Graham, Miller, and Montgomery require nothing more than standard parole review

for those serving JLWOP sentences.

       Graham and its progeny explain that, while a state need not guarantee freedom to the

juvenile offender, it must provide “some meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation.” Miller, 567 U.S. at 479 (quoting Graham, 560 U.S. at

75); see also Montgomery, 136 S. Ct. at 736 (“Those prisoners who have shown an inability to

reform will continue to serve life sentences. The opportunity for release will be afforded to those

who demonstrate the truth of Miller’s central intuition—that children who commit even heinous

crimes are capable of change.”). The cases “bar life without parole . . . for all but the rarest of

juvenile offenders, those whose crimes reflect permanent incorrigibility.” Montgomery, 136 S. Ct

at 734. “[G]iven . . . children’s diminished culpability and heightened capacity for change, . . .

appropriate occasions for sentencing juveniles to this harshest possible penalty” are supposed to

“be uncommon.” Miller, 567 U.S. at 479.

       Thus, there can be no dispute that, under the Eighth Amendment as interpreted by the

Supreme Court, one serving a JLWOP sentence is entitled to a meaningful and realistic opportunity

to secure release upon demonstrated maturity and rehabilitation. See Graham, 560 U.S. at 75

                                                16
(“What the State must do . . . is give defendants like Graham some meaningful opportunity to

obtain release based on demonstrated maturity and rehabilitation.”); id. at 82 (“[I]f [a State]

imposes a sentence of life it must provide [the juvenile offender] with some realistic opportunity

to obtain release before the end of that term.”). Failure to provide such an opportunity thus

violates, at a minimum, the Eighth Amendment ban on cruel and unusual punishment. See

Montgomery, 136 S. Ct. at 736-37 (explaining that those serving JLWOP sentences should “be

given the opportunity to show their crime did not reflect irreparable corruption; and if it did not,

their hope for some years of life outside prison walls must be restored”).

       Other courts considering the issue have come to the same conclusion. See Greiman v.

Hodges, 79 F. Supp. 3d 933, 945 (S.D. Iowa 2015) (“[A]lthough Graham stops short of

guaranteeing parole, it does provide the juvenile offender with substantially more than a possibility

of parole or a ‘mere hope’ of parole; it creates a categorical entitlement to ‘demonstrate maturity

and reform,’ to show that ‘he is fit to rejoin society,’ and to have a ‘meaningful opportunity for

release.’”); Hayden v. Keller, 134 F. Supp. 3d 1000, 1009 (E.D.N.C. 2015) (“If a juvenile

offender’s life sentence, while ostensibly labeled as one ‘with parole,’ is the functional equivalent

of a life sentence without parole, then the State has denied that offender the ‘meaningful

opportunity to obtain release based on demonstrated maturity and rehabilitation’ that the Eighth

Amendment demands.”); Maryland Restorative Justice Initiative v. Hogan, No. 16-1021, 2017

WL 467731, at *21 (D. Md. Feb. 3, 2017) (“It is difficult to reconcile the Supreme Court’s

insistence that juvenile offenders with life sentences must be afforded a ‘meaningful opportunity

to obtain release based on demonstrated maturity and rehabilitation,’ Graham, 560 U.S. at 75, if

the precept does not apply to the parole proceedings that govern the opportunity for release.”);

Wershe v. Combs, No. 12-1375, 2016 WL 1253036, at *3 (W.D. Mich. Mar. 31, 2016) (noting that



                                                 17
Graham’s “discussion of a meaningful opportunity to obtain release . . . suggests that the decision

imposes some requirements after sentencing as well”); Atwell v. State, 197 So. 3d 1040, 1041-42

(Fla. 2016) (finding that even mandatory life sentence for juvenile that provided for parole was

unconstitutional because the parole process “fail[ed] to take into account the offender’s juvenile

status at the time of the offense” and “effectively force[d] juvenile offenders to serve

disproportionate sentences of the kind forbidden by Miller”), reh’g denied, No. SC14-193, 2016

WL 4440673 (Fla. Aug. 23, 2016); Diatchenko v. Dist. Attorney for Suffolk Dist., 27 N.E.3d 349

(Mass. 2015) (holding that juvenile homicide offenders were entitled to certain procedural

protections at parole hearings “to ensure that the board’s determination whether to grant or deny

parole to a juvenile homicide offender is ‘constitutionally exercised,’ in the sense that the board

properly has taken into account the offender’s status as a child when the crime was committed”)

(citation omitted); Matter of Hawkins v. New York State Dep’t of Corr. & Cmty. Supervision, 140

A.D.3d 34, 39 (N.Y. App. Div. 2016) (“For those persons convicted of crimes committed as

juveniles who, but for a favorable parole determination will be punished by life in prison, the Board

must consider youth and its attendant characteristics in relationship to the commission of the crime

at issue.”) (citations omitted).

        Defendants argue that the Supreme Court’s citation in Montgomery of a Wyoming statute

that permitted juvenile offenders to apply for parole after 25 years but did not provide for any

special parole procedures for juvenile homicide offenders demonstrates that there are no special

requirements for Miller-affected offenders’ parole proceedings. Doc. 147, p. 99. However,

immediately after referring to the Wyoming statute, the Supreme Court in Montgomery added that

“[a]llowing those offenders to be considered for parole ensures that juveniles whose crimes

reflected only transient immaturity—and who have since matured—will not be forced to serve a



                                                 18
disproportionate sentence in violation of the Eighth Amendment.” Montgomery, 136 S. Ct. at 736

(emphasis added). Thus, even though the Wyoming statute did not on its face provide special

protections for a juvenile offender’s parole proceedings, the Supreme Court expected that a Miller-

affected offender would be permitted to show maturity and how transient immaturity factored into

the crime.

       In any event, the mere fact that the Wyoming statute on its face did not require

consideration of maturity or rehabilitation does not mean that consideration of maturity and

rehabilitation is not required. What is important in determining whether there is a constitutional

violation in this context is not merely the language of the statute, but also how it is applied. See,

e.g., Turner v. Fouche, 396 U.S. 346, 353 (1970) (holding that “the District Court properly

entertained the question whether the constitutional and statutory complex, even if not invalid on

its face, was unconstitutionally administered”) (emphasis added). Nothing in the Wyoming statute

prevents the JLWOP-sentenced inmate from presenting evidence of maturity and rehabilitation,

and nothing prevents the parole decision-makers from properly considering it in making a parole

determination. Thus, the statute is wholly consistent with the requirement articulated by the

Supreme Court that those serving JLWOP sentences be given a meaningful opportunity for release

based on demonstrated rehabilitation.

       For these reasons, the Court reaffirms its prior holding that the U.S. and Missouri

Constitutions invest those serving JLWOP sentences with a right to a meaningful and realistic

opportunity for release based on demonstrated maturity and rehabilitation.


               c. Whether There Is Undisputed Evidence that
                  Defendants’ Policies, Procedures, and Customs Deprive
                  Class Members of a Meaningful Opportunity for
                  Release Based on Demonstrated Maturity and Rehabilitation

       The facts surrounding the parole review process are largely undisputed, but the parties
                                                 19
vigorously dispute whether they establish violation of the class members’ constitutional rights.5

The Court finds that a number of Defendants’ policies, practices, and customs combine to deprive

those serving JLWOP sentences who receive parole hearings of a meaningful opportunity to obtain

release based on demonstrated maturity and rehabilitation.

              First, Defendants limit the inmates’ access to information and opportunities to advocate

consideration of the Miller factors. Defendants prohibit inmates from viewing their parole files,

including the prehearing report that largely guides the format and content of the SB 590 hearings.

Doc. 147, pp. 88, 27. Yet, one of the stated purposes of parole hearings is to give inmates the

opportunity to “[p]resent and discuss any other matters that are appropriate for consideration

including challenging allegations of fact that they perceive to be false.” 14 CSR § 80-

2.010(3)(A)(6); see also Doc. 147, p. 88. Without knowing what information is being presented

in opposition to their petitions for parole, Miller-affected inmates cannot know of, let alone

challenge, “allegations of fact that they perceive to be false.” See Williams v. Missouri Bd. of

Prob. & Parole, 661 F.2d 697, 700 (8th Cir. 1981) (finding that “minimum due process requires

that an inmate in Missouri seeking parole” under a statute that created an expectancy of release

must “be advised of adverse information in his file”); cf. Swarthout v. Cooke, 562 U.S. 216, 220,

131 S. Ct. 859, 862 (2011) (finding sufficient due process procedural where petitioners were, inter

alia, “afforded access to their records in advance” and “allowed to contest the evidence against

them”).

              An inmate is permitted to have just one person, a “delegate” present at the hearing on his

behalf. Doc. 147, pp. 43-44. The “Parole Hearing Procedures” adopted by Director Precythe state

that “[t]he delegate [for the offender] will address only issues related to transition to the


                                                            
5
    The analysis herein applies to Plaintiffs’ Eighth Amendment and due process claims equally.
                                                               20
community, which could include offender growth, support system, home and employment,” and

that “[t]he hearing panel may limit any irrelevant or repetitious statement(s).” Doc. 65-3, at 4

(emphasis added). In practice, too, delegates are directed to discuss only inmates’ home plans.

See, e.g., Doc. 138-32, at 20 (Tr. 17:12-21); id., at 45 (Tr. at 42:14-20). Delegates have been

prohibited from taking notes during parole hearings. Doc. 147, p. 87. When an attorney acts as

an offender’s sole delegate at a parole hearing, she is prevented from arguing legal issues before

the Board. Id., pp. 50-51. In other words, delegates—whether lawyers or not—are foreclosed

from advocating for consideration of the Miller factors and other factors that the Board is required

to consider.

       In contrast with inmates, and despite a Missouri regulation permitting a victim or victim

representative to be accompanied by just one other person at a parole hearing (14 C.S.R. § 80-

2.010(5)(B)(1)), in practice, victims may be accompanied by multiple supporters, including

MDOC employees acting as “clerical administrative office support assistants.” Doc. 147, pp. 44-

45. Outside of parole staff, victims or their family members are the first people permitted to speak

at an SB 590 hearing. Doc. 147, p. 47. They may speak for any length of time. Id. They may

speak outside of an inmate’s presence if they wish. Id. Thus, again, the inmate is routinely

prevented from having access to information presented at his hearing. Unlike the delegates, who

may not argue the law, victims are free to argue law before the Board; indeed, they may even urge

the Board to reject the law set forth in Graham, Miller, Montgomery, and SB 590. See Doc. 138-

40, at 14-16 (Tr. at 11:2-5, 12:6-13:1).

       Like victim representatives, prosecuting attorneys may speak for any length of time and

are free to present argument and even unproven theories regarding the crimes for which the inmates

were convicted. See Doc. 147, p. 49; see also id., p. 52.



                                                21
              Even putting aside the tension between the Board’s explanation and the requirements of

Miller, the denial notices are inadequate, as Defendants themselves admit. Id., p. 94; see Craft v.

Attorney Gen. of United States, 379 F. Supp. 538, 540 (M.D. Pa. 1974) (holding that “a cursory

explanation is insufficient”); see also Parker v. Corrothers, 750 F.2d 653, 662 (8th Cir. 1984)

(stating that “the Board may deny Parker parole release because of the severity of her criminal act

and sentence, but it must explain in more than boilerplate generalities why the severity of her

particular offense and sentence requires deferral of parole”). Defendants expect inmates to get

additional information regarding the parole decision from their institutional parole officers, yet

Defendants simultaneously concede that the ability of those officers to explain the Board’s

decision is necessarily limited because they are not present during the parole hearing and therefore

may not be privy to the reasons for the decision. Id., pp. 94-95.7

              Defendants’ failure to focus on the factors mandated by Miller is exacerbated by their lack

of any objective tools, matrices, or criteria to evaluate those serving JLWOP sentences. Doc. 147,

pp. 57-59.                 Defendants acknowledge that they apply objective criteria in making parole

determinations for those serving fewer than 30 years in prison. Id., p. 58. They also acknowledge

using wholly subjective standards in deciding whether those serving JLWOP sentences are eligible

for release. Id., pp. 58-59. Implementation of objective guidelines, matrices, or criteria for release

might have ensured that Defendants are giving due consideration to the Miller factors.

              Standing alone, any one of the foregoing limitations may not have amounted to a

constitutional violation. However, in combination, they deprive the Miller-impacted inmate of a

meaningful and realistic opportunity to demonstrate maturity and rehabilitation. Graham and its

                                                            
7
 Defendants cite hearing panel comments during parole hearings to argue that inmates were given
some guidance (Doc. 147, p. 101), but those comments are irrelevant, as all of that “guidance” was
given before the Board had even reached a decision.

                                                               23
progeny place the burden of demonstrating maturity and rehabilitation on the juvenile offender,

but the cases also place on the state the obligation to ensure that those offenders have a meaningful

and realistic opportunity to make that showing. Thus, while parole staff may not be under any

obligation to elicit evidence of maturity or rehabilitation, they are under an obligation to ensure

that the Miller-affected inmate is realistically able to present such evidence. Therefore, if the

Board will not affirmatively elicit evidence relevant to the Miller factors, it must allow the affected

inmates to draw the relevant evidence to the Board’s attention. However, without access to the

parole files and victim and prosecutor statements, and deprived of a spokesperson who can

advocate on their behalf with respect to the requirements and factors discussed in the Supreme

Court cases, the Miller-impacted inmate cannot have the “meaningful” opportunity that the law

requires. Defendants cannot refuse to take affirmative steps to effectuate the law enunciated in

Graham, Miller, and Montgomery while simultaneously handicapping the affected inmates’ ability

to make the requisite showing.

        The Court accordingly finds that Defendants’ policies, procedures, and customs for parole

review for Miller-impacted inmates violate the constitutional requirement that those inmates be

provided a meaningful and realistic opportunity for release based on demonstrated maturity and

rehabilitation.


                  d. Whether There Is Undisputed Evidence
                     that Defendants Are Violating SB 590

        The statutes embodying SB 590 require the Board to consider 15 enumerated factors. Mo.

Rev. Stat. § 558.047.5 (listing five factors that “the board shall consider, in addition to the factors

listed in section 565.033”); Mo. Rev. Stat. § 565.033.2 (listing ten factors). Plaintiffs argue that

the Board nonetheless treats SB 590-impacted inmates like any other inmate, ignoring several

factors that it is required by statute to consider.

                                                      24
       Plaintiffs have failed to make a prima facie case of a statutory violation with respect to the

class. First, evidence that some Board members were aware of only a subset of the SB 590 factors

(Doc. 138-1, at 11 and 16 (Tr. at 25:13-16 and 50:5-24); Doc. 138-23, at 25-26 (Tr. at 79:23-80:5);

Doc. 138-4, at 37 (Tr. at 159:5-20)) does not constitute evidence that the Board as a whole

generally failed to consider all of the factors. Indeed, Defendants presented evidence that other

Board members were aware of, and purported to consider, the various SB 590 factors. See Doc.

147, pp. 103-04.

       Second, the fact that the Board or parole analysts have been giving more weight to certain

SB 590 factors than others does not amount to a statutory violation, as the statutes do not specify

how much weight should be given to any particular factors. See Mo. Rev. Stat. 558.047.5.

       Third, isolated incidents that Plaintiffs reference—including the Board’s characterization

of Mr. McElroy’s protestation of innocence as lack of accountability and the “general[]” failure to

discuss what programs were available to an inmate alongside discussion of the programs they

actually completed—do not establish a classwide statutory violation.

       Fourth, neither the Board’s general failure to question inmates seeking parole review under

SB 590 with respect to certain enumerated factors, such as mental health, nor its failure to

memorialize in the Board Action Sheet analysis of all SB 590 factors establishes as a matter of law

a failure to consider the factors. Plaintiffs argue that the evidence establishes that “the Board is

not giving meaningful consideration to the factors set forth in RSMO. §§ 558.047 and 565.033”

(Doc. 154, p. 9), but this argument confuses the applicable standard.           Plaintiffs graft the

“meaningful opportunity” requirements of Graham and its progeny (which apply to the right to

demonstrate maturity and rehabilitation) onto the SB 590 statutes (which concern not only maturity

and rehabilitation, but also multiple other factors). However, the Missouri statutes do not require



                                                25
require more than ordinary “consider[ation]” of the enumerated factors—they certainly do not

require that the consideration be meaningful or realistic. Thus, even if the evidence established

that Defendants are not giving meaningful or realistic consideration to the enumerated factors, it

would not establish a statutory violation.

       The Court notes that there is not sufficient evidence in the record to establish as a matter

of law that Defendants are complying with the statute. The mere fact that the SB 590 factors are

incorporated into the prehearing report or Board Action Sheet supplement does not mean that the

Board actually considers those factors in making parole determinations for SB 590-impacted

inmates, and certain parole staff testimony and parole hearing transcripts contradict Defendants’

contention that the Board always considers the requisite factors. But the fact that Defendants have

not established that they always consider each of the enumerated factors is irrelevant because

Plaintiffs have failed to make a prima facie case on this issue. Because the burden of proving the

statutory violation rests on Plaintiffs, the Court denies Plaintiffs’ motion for summary judgment

on Count V.

       This is not a case in which genuine issues of material fact remain that could change the

calculus on this issue.    The facts are largely undisputed—although their implications are

contested—and none of the parties suggests that additional factual development would alter the

balance in their favor. Because there is no indication that factual development at trial would help

Plaintiffs make a prima facie case, the Court grants Defendants’ summary judgment motion on

Count V.


       V.      Conclusion

       For the reasons discussed above, the parties’ motions for summary judgment, Docs. 133

and 137, are GRANTED in part and DENIED in part. The evidence establishes that certain of


                                                26
Defendants’ policies, procedures, and customs for parole review for those serving JLWOP

sentences violate the class members’ constitutional rights. However, Plaintiffs have failed to make

a prima facie showing as to the statutory violation.

       In light of the Supreme Court’s admonition that “[i]t is for the State, in the first instance,

to explore the means and mechanisms for compliance,” Graham, 560 U.S. at 75, 130 S. Ct. at

2011, the Court denies without prejudice Plaintiffs’ request for injunctive relief and directs

Defendants to present, within 60 days, a plan for compliance with applicable statutory and

constitutional requirements. See Hayden, 134 F. Supp. 3d at 1011 (“[T]he court denies without

prejudice Hayden’s request for the injunctive relief and gives the parties 60 days to present a plan

for the means and mechanism for compliance with the mandates of Graham to provide a

meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation to

juvenile offenders convicted as adults.”). The plan should include revised policies, procedures,

and customs designed to ensure that all Class members are provided a meaningful and realistic

opportunity for release based on demonstrated maturity and rehabilitation. The plan also should

include a proposal for providing those Class Members who were denied a release date following

an SB 590 hearing and who are eligible for parole with a meaningful and realistic opportunity for

release based on demonstrated maturity and rehabilitation.

                                                       s/ Nanette K. Laughrey
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge

Dated: October 12, 2018
Jefferson City, Missouri




                                                27
